Title: To John Adams from Benjamin Franklin, 2 May 1785
From: Franklin, Benjamin
To: Adams, John


          Passy, May 2. 1785.—
         
          Mr Franklin presents his Respects to Mr Adams, & acquaints him, that a New York Gentleman, Paul Randal Esqr. is just arriv’d at Paris, and has Letters for Mr Adams. He lodges at the Hotel d’Orleans, Rue St. Anne. He has been with Mr Franklin, but not knowing that Mr Adams liv’d so near, did not bring his Letters out with him. He intends waiting on Mr Adams, but perhaps the Letters may be obtain’d sooner by sending for them.—
          Mr Franklin has the Honour to inform Mr Adams, that he has now receiv’d the “Permission of Congress to return to America as soon as convenient.”
        